Citation Nr: 1733358	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-11 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Whether reduction of the rating assigned to right knee patellofemoral osteoarthritis, medial meniscal tear, status post arthroscopy (previous diagnosed as right knee strain with osteophyte, right patella with patellofemoral syndrome) was appropriate.

5.  Whether reduction of the rating assigned to trochanteric bursitis of the right hip was appropriate.



WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota regarding psychiatric disability, a July 2010 rating decision by the RO in Fargo, North Dakota regarding the left hip disability, a January 2012 rating decision prepared by the RO in Sioux Falls, South Dakota on behalf of the RO in Fargo, North Dakota regarding TDIU, and a July 2014 rating decision by the RO in Fargo, North Dakota regarding the right hip and right knee.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2013.  A transcript of that hearing is of record.  

The matters of the psychiatric disorder, left hip disability, and TDIU were remanded by the Board for additional development in April 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2014 VA examination report concluded that it is less likely than not that the Veteran has a mental health diagnosis in conjunction with his stated service in Iraq.  As rationale, the examiner discussed at length the evidence that the Veteran did not have service in Southwest Asia, as well as unreliability in the Veteran's reporting of symptoms.  However, the Veteran has also alleged that he has depression due to his service-connected right knee and right hip disabilities.  The April 2014 remand specifically requested opinions on whether the Veteran has a psychiatric disability that was caused or aggravated by a service-connected disability.  The September 2014 examination report has not addressed these issues.  Therefore, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although there are several treatment notes finding no psychiatric diagnosis for the Veteran, and the September 2014 examiner was unable to diagnose him, the requirement for a current disability can be met if there is a disability at any point during the claim period or even shortly before the claim period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, during the appeal period the Veteran was diagnosed with depressive disorder, anxiety, and agoraphobia.  Notably, an August 2012 treatment note that found the Veteran's testing results indicated validity concerns regarding his responses, nonetheless diagnosed the Veteran with depressive disorder.  

Additionally, the September 2014 examiner gave an opinion that the Veteran's left hip disability clearly and unmistakable preexisted service and was not aggravated in service, rather than the requested opinion regarding whether the Veteran's left hip disability was aggravated by the service-connected right knee.  Upon remand, a supplemental medical opinion should be obtained that discusses the possibility that one of these diagnoses is caused or aggravated by the Veteran's service-connected disabilities.

In the September 2014 examination report, the examiner found that the Veteran's left hip disability was less likely than not proximately due to the Veteran's service-connected disabilities because the Veteran does not have an antalgic gait, leg length discrepancy, or other means by which a contralateral joint may be affected by a previously injured joint.  This opinion is inadequate because it is not based on accurate facts.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  There are several notations of altered gait, including an October 2009 treatment note finding definite limping as a result of a right lower extremity dysfunction, a January 2010 note of reciprocal gait, a June 2010 VA examination stating that the Veteran reported he first started limping with the right knee in 1992 and first noticed left hip pain in 1998-1999, several notes of antalgic gait including one in September 2011, a November 2011 VA medical opinion that disturbed gait caused a left knee and right hip disability, and an April 2014 note of mildly antalgic gait.  The Board also notes that there are other treatment notes finding stable gait, including in April 2011 and January 2012.  Upon remand, a supplemental opinion should be obtained that considers the treatment notes finding an antalgic or otherwise abnormal gait.

The claims folder should also be updated to include VA treatment records compiled since July 1, 2014 from the St. Cloud VA Health Care System, since January 15, 2014 from the Fargo VA Health Care System, and since August 5, 2011 from the VA Nebraska-Western Iowa Health Care System.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's TDIU claim is dependent upon the consideration of the severity of all of the Veteran's service-connected disabilities.  The TDIU claim is thus intertwined with the service-connection claims on appeal.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must also be remanded.  

The Veteran filed a July 2014 notice of disagreement (NOD) with the July 2014 rating decision that reduced the evaluation of his right knee disability from 40 percent to 20 percent effective October 1, 2014, and reduced the evaluation his right hip disability from 20 percent to 10 percent effective October 1, 2014.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues have not been entered into the Veterans Appeals Control and Locator System (VACOLS).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the St. Cloud VA Health Care System dated from July 1, 2014 to the present, the records from Fargo VA Health Care System from January 15, 2014 to the present, and the records from the VA Nebraska-Western Iowa Health Care System since August 5, 2011.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to an appropriate VA clinician who can opine on psychiatric issues.  After reviewing the claims file, the clinician is asked to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is caused or aggravated by (worsened beyond the natural progress of the disease) pain from the Veteran's service-connected disabilities.

Any opinion must be supported by a complete rationale.  The examiner is advised that even though the September 2014 examiner was unable to diagnose the Veteran and the alleged in-service PTSD stressors have not been verified, the Veteran has been diagnosed with psychiatric disabilities other than PTSD over the course of appeal, including depressive disorder, anxiety, and agoraphobia.  The examiner is asked to provide an opinion regarding whether it is at least as likely as not that any psychiatric disability other than PTSD diagnosed proximate to or during the appeal, including depressive disorder, anxiety, and agoraphobia, is etiologically related to service.  If the examiner finds that any psychiatric diagnosis is invalid, he or she must explain the rationale.  The examiner is advised that an August 2012 treatment note that found the Veteran's testing results indicated validity concerns regarding his responses nonetheless diagnosed the Veteran with depressive disorder.  The Veteran is service-connected for a right knee disability, left knee disability, tinnitus, a right hip disability, incision and drainage of the right forearm, and a burn to the right thumb and left thumb and fingers.

If the clinician believes that another examination would be helpful to provide the requested opinion, such an examination should be scheduled.

3.  After completing instruction one, forward the claims file to an appropriate clinician to provide an opinion regarding the left hip disability.  The clinician is to review the claims file and provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability was caused or aggravated (worsened beyond the natural progress of the disease) by an altered gait due to his service-connected right knee disability.  

The clinician is advised that there are several notations of altered gait, including an October 2009 treatment note finding definite limping as a result of a right lower extremity dysfunction, a January 2010 note of reciprocal gait, a June 2010 VA medical examination stating that the Veteran reported he first started limping with the right knee in 1992 and first noticed left hip pain in 1998-1999, a September 2011 note and several other notes of antalgic gait, a November 2011 VA opinion finding that disturbed gait caused a left knee and right hip disability, and an April 2014 note of mildly antalgic gait.  There are other treatment notes finding stable gait, including in April 2011 and January 2012.  Any opinion must be supported by a complete rationale.  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

5.  Provide the Veteran with a statement of the case (SOC) on the issues of whether reduction of the evaluation for service-connected right knee disability from 40 percent to 20 percent effective October 1, 2014, and whether reduction of the evaluation for right hip disability from 20 percent to 10 percent effective October 1, 2014, were appropriate.  If the Veteran perfects an appeal with respect to either of these issues, ensure that all indicated development is completed before the issue(s) are certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Disabled American Veterans



